Citation Nr: 1341812	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  13-05 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to October 26, 2006 for service connection for idiopathic hypertrophic subaortic stenosis (IHSS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active service from August 1957 to December 1959.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a rating decision of the New Orleans, Louisiana Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2013, the Veteran testified at a hearing by videoconference technology before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

During the course of his hearing testimony, the Veteran has claimed clear and unmistakable error (CUE) in previous rating actions that denied service connection for cardiac disease.  In Fugo v. Brown, 6 Vet. App. 40 (1993), overruled in part by Simmons v. Principi, 17 Vet. App. 104 (2003), (only to the extent that it is more appropriate to dismiss rather than deny CUE claims that fail pleading specifications) the Court stated that to reasonably raise CUE, there must be some degree of specificity as to what the alleged error is, and unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the error.  Id. at 44.  The Veteran has not specified a rating action or specific error that would warrant a finding of CUE.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Id.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  After receiving notice of the decision and his appellate rights, the Veteran did not appeal the October 1998 rating decision that denied reopening his claim for service connection for idiopathic hypertrophic subaortic stenosis, claimed as IHSS; and no new and material evidence was received within one year of the rating decision; hence, that decision is now final.

2.  The earliest communication following the final October 1998 rating decision that may be construed as a claim seeking service connection for IHSS was a VA Form 21-4138 received by VA on October 26, 2006. 


CONCLUSION OF LAW

The requirements for an effective date earlier than October 26, 2006, for the grant of service connection for IHSS, have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The appeal for an earlier effective date for service connection for IHSS arises from the Veteran's disagreement with the effective date assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating/effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or other evidence of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

The record does not suggest the existence of any outstanding evidence that could substantiate entitlement to an earlier effective date.  

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  

At the Veteran's hearing the undersigned stated the issues and suggested the submission of additional evidence based on the record and the Veteran's testimony.  The Board additionally notes that the Veteran was capably represented during his hearing by his representative.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Veteran alleges most consistently that the appropriate effective date for service connection for IHSS should be from the date of his original claim, November 1, 1977.  The Board notes that the Veteran's claim for entitlement to service connection for IHSS was finally denied by the RO in April 1978, June 1984, May 1998 and most recently in October 1998.  The Veteran's claim was granted by a November 2010 Board decision.

The Veteran and his representative additionally indicated during his hearing testimony that the Veteran's service records exist but no one is allowed to see them; that the Veterans Law Judge (VLJ) who granted his claim in November 2010 called the Veteran and said that he should receive benefits from January 1, 1960; that he was listed as a nonperson by the VA until 1990; that the current Secretary of VA, Eric Shinseki, told the Veteran that he should have received $750,000 from the CIA in 1967; and that every time the Veteran received a denial of benefits, he replied to VA within one week.

The effective date for an award shall be the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service, otherwise, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).

In September 1998, the Veteran filed a claim to reopen entitlement to service connection for IHSS.  In October 1998, the RO denied the claim on the basis that new and material evidence had not been received to reopen the claim.  He was notified of the decision and his appeal rights on November 9, 1998.  The address to which the rating decision was sent was the same as he provided on his claim form.  

The Veteran did not submit a notice of disagreement within one year of the notice of the decision nor was any relevant evidence received during that period.  Thus, the decision is final.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. § 3.156.  

The effect of such finality is to preclude an award of an effective date prior to this decision.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); Flash v. Brown, 8 Vet. App. 332 (1995).

On October 26, 2006, the RO received a statement from the Veteran, on VA Form 21-4138, indicating that he wanted service connection for IHSS, a heart disease.  The RO construed his claim as a request to reopen the previously denied claim.  The record does not include any earlier communication that could be construed as a claim to reopen or additional evidence subsequent to the prior final denial dated October 1998.  

The Board granted the Veteran's claim for service connection in a November 2010.  The RO granted service connection in a February 2011 rating decision with an evaluation of 100 percent effective October 26, 2006, the date of receipt of the reopened claim. 

Although entitlement to the benefit may have arisen earlier than October 26, 2006, the request to reopen the previously denied claim for benefits was not filed until that date.  Because the Veteran's claim following the prior final denial was not received until October 26, 2006 and the effective date can be no earlier than the subsequent claim to reopen, the preponderance of the evidence weighs against the assignment of an earlier effective date.

Pursuant to 38 C.F.R. § 3.156(c), when service treatment records are received subsequent to an initial VA determination regarding a claim for VA benefits, the claim will be reconsidered on the merits.  Furthermore, any award made based in whole or in part on these additional records will be effective the date entitlement arose, or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c).  Here, the Veteran's service records are unavailable as they were destroyed in the 1973 National Personnel Records Center fire.  Thus, the Veteran's claim for service connection was correctly reopened utilizing 38 C.F.R. § 3.156(a).

In weighing the merits of the Veteran's contentions, the Board is mindful of the presumption of regularity that VA and other government officials perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381 (2005).  For the purposes of this appeal, the presumption of regularity extends to the Veterans Service Center Manager and to other officials at the RO who were responsible for notifying the Veteran.  See Woods v. Gober, 14 Vet. App. 214, 220-21 (2000); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption of regularity to official duties of the RO).

The Board has considered the Veteran's many contentions during his hearing testimony in November 2013.  However, the Board finds the Veteran's contentions concerning VA personnel, to include Secretary Shinseki and the VLJ, telling him that he should received an earlier effective date or other payments from the federal government to not be credible.  The November 2010 Board decision signed by the VLJ indicates that the October 1998 rating decision was final and that new and material evidence was received in order to reopen the claim.

Concerning the Veteran's contention that he replied within one week of every correspondence he received from VA, the Veteran may rebut the above presumption by submitting clear evidence to the effect that VA's regular mailing practices were not followed in his case.  In this regard, the Court has held that the question of whether clear evidence exists to rebut the presumption of regularity is a question of law.  See Crain v. Principi, 17 Vet. App. 182, 188 (2003).  An "assertion of nonreceipt, standing alone, does not rebut the presumption of regularity in VA's mailing process."  Jones v. West, 12 Vet. App. 98, 102 (1998).  In this case, there is no indication in the claims file that the Veteran did not receive correspondence from VA or that VA did not receive correspondence from the Veteran.  Thus, there is no evidence to rebut the presumption of administrative regularity.

As previously indicated, the Veteran's service records were destroyed by fire.  There is no reason to believe that VA or some other federal government entity is purposefully withholding the Veteran's records; thus, the Board also does not find these contentions credible.

In conclusion, the appropriate effective date for the award of service connection for IHSS is the presently assigned date of October 26, 2006, which represents the date of claim for reopening entitlement to service connection for this disability.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  There is no legal basis for assignment of any earlier effective date.  The legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Accordingly, the claim must be denied. 


ORDER

Entitlement to an effective date prior to October 26, 2006 for service connection for IHSS is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


